Opinion by
Mr. Justice Fell,
By the act of April 15, 1834, it is made the duty of the auditors of each county to audit, settle and adjust the accounts of the commissioners, treasurer, sheriff and coroner of the county and to make report thereof to the court of common pleas together with a statement of the balance due from or to the officer. The act provides that the report when filed shall have the effect of a judgment, and if not appealed from within sixty days execution may issue thereon. The auditors are empowered to issue subpoenas and attachments to compel the attendance of witnesses and the production of papers, and to commit persons refusing to testify. Since the passage of the act it has been uniformity held that the special tribunal created by it for the settlement of the accounts of the county officers named is exclusive of all others, and that its decision if not appealed from is final and conclusive, and cannot be opened for the correction of errors or *321again inquired into by the auditors or by the court: Northumberland Co. v. Bloom, 3 W. & S. 542; Wilson v. Clarion Co., 2 Pa. 17; Northampton Co. v. Yohe, 24 Pa. 305; Blackmore v. Allegheny Co., 51 Pa. 160; Glatfelter v. Commonwealth, 74 Pa. 74; Siggins v. Commonwealth, 85 Pa. 278; Northampton Co. v. Herman, 119 Pa. 373; Schuylkill Co. v. Boyer, 125 Pa. 226.
In the case before us the county auditors met the treasurer after the expiration of his term of office for the purpose of auditing his account for the year 1893. After an examination which they now allege was incomplete, as they were unable to go over the tax lien and treasurer’s sale books thoroughly, they prepared, and on March 26, 1894, filed their report in the common pleas, charging the treasurer with a balance of $18,089.72. This report contained numerous items of charge for accounts realized from tax .liens and treasurer’s sales. No appeal was taken by the treasurer, and the balance found to be due by him was promptly paid. Without consulting the treasurer, and without notice to him, the auditors adjourned to meet at a time when they could have a better opportunity to examine the books. They met again on July 9, and at subsequent times, and reexamined the books, and on September 3 they filed their separate reports for the years 1891, 1892 and 1893, in each of which they charged the treasurer with an additional amount found to be due the county. The treasurer had no knowledge of any of these meetings until July 28, when he was notified to attend a meeting to be held on the 30th. He was present at this meeting and assisted in the examination of the accounts by producing his books and papers. The court directed the reports for 1891. and 1892 to be stricken from the records, but refused to make a similar order as to the report for 1893, holding it to be valid and binding.
It appears from the opinion filed that the learned judge of the common pleas, while recognizing the force and effect of the decisions to which we have referred, concluded that the second report covering the accounts for 1893 could be sustained as a valid adjudication on the ground that the treasurer by appearing before the auditors and assisting in the examination had waived his right to object to their jurisdiction to reaudit his accounts. To his conclusion we do not assent.
*322The finding of the auditors in form and effect was final. It became at once a judgment, and by lapse of time a final judgment. Their jurisdiction as to it and as to the accounts upon which it was based was ended. The power to review it was vested in the common pleas. In Northampton Co. v. Yohe, supra, it was said: “ It seems to be an obvious deduction that after the board of auditors have filed their report they have no further power over it. It passes into the custody of a court of record, becomes a judgment, and is no more subject to the supervision and review of the auditors who made it than the judgment entered as an award of arbitrators is liable to be overhauled by them.” Nor was the appellant estopped from alleging their want of jurisdiction. The earlier meetings had been held without his knowledge. He attended the one meeting of which he had notice, and presented his books and papers, but he made no representation and did nothing indicating an intention to waive any right which he possessed. The tribunal was one of limited power. The jurisdiction of the subject-matter was exhausted, and it was the right of the appellant to assert this at the hearing of the rule to show cause.
In the case of Schuylkill Co. v. Manogue, 160 Pa. 164, it was admitted that the county auditors had exceeded their powers in auditing the accounts of an attorney employed by the commissioners, but it was argued that the defendant by appealing from the report of the auditors had recognized the validity of the judgment, and was estopped from alleging their want of jurisdiction. In the opinion the present Chief Justice said: “Want of jurisdiction may be taken advantage of at any stage of the case. An appeal from the judgment taken out of abundance of caution cannot have the effect of making a void judgment either a voidable or a valid one. If void in its inception for want of jurisdiction in the county auditors, it is still void.”
The order of the court of common pleas of May 25, 1895, in so far as it relates to report No. 69, is reversed and set aside, and it is now ordered and decreed that the rule of September 29, 1894, to show cause why the report should not be stricken from the record be made absolute.